                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


WENDELL LEONARD CRUSE,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:17-0485

ERNIE BLACKBURN, Sgt. Huntington
W.Va. Police Dept. #125 and
PAUL MATOVICH, Cpl. Huntington
W.Va. Police Dept. #418,

                              Defendants.

                          MEMORANDUM OPINON AND ORDER

               On January 16, 2018, the Honorable Omar J. Aboulhosn, Magistrate Judge, issued

Proposed Findings and Recommendation (PF&R) (ECF No. 78) that the Motion for Summary

Judgment (ECF No. 49) filed by Huntington Police Officers Ernie Blackburn and Paul Matovich

be granted and Plaintiff Wendell Leonard Cruse’s pro se Complaint claiming an entitlement to

relief pursuant to 42 U.S.C. § 1983 be dismissed. 1 The Magistrate Judge further recommends that

the Court decline to exercise supplemental jurisdiction over Plaintiff’s State law claims. After not

receiving any objections by the deadline, the Court accepted and incorporated the findings and

recommendation of the Magistrate Judge and dismissed the case from the Court’s docket on

February 7, 2018. ECF No. 82. Six days later, Plaintiff filed objections. ECF No. 85. As the

objections were late, the Court entered an Order on February 16, 2018, directing Plaintiff to file




       1
        Plaintiff also filed an Amended Complaint on March 30, 2017, adding Sean Hammers and
Sharon Frazier as Defendants. ECF No. 15. However, he voluntarily dismissed Mr. Hammers and
Ms. Frazier on August 31, 2017. ECF No. 62.
proof from the prison mail division that his objections were received and mailed prior to the

objection deadline. ECF No. 86.



               On February 20, 2018, Plaintiff responded and filed a Motion for Reconsideration.

(ECF No. 87). However, eight days later, Plaintiff filed a Notice of Appeal to the Fourth Circuit.

ECF No. 89. Upon review by the Fourth Circuit, it notified this Court that it would treat the Notice

of Appeal to be effective as of the date the Court disposes of Plaintiff’s pending motion/objections

before this Court. ECF No. 91. This Court then granted Plaintiff’s Motion to Reconsider his

objections and reinstated this action to the Court’s docket. ECF No. 92.



               In his Objections, Plaintiff first complains that the Magistrate Judge failed to apply

a liberal pleading standard to his claims because he is acting pro se. Plaintiff further asserts the

Magistrate Judge failed to draw inferences in the light most favorable to him as the nonmoving

party. However, the Magistrate Judge clearly identified and applied both standards. PF&R, at 2

n.1, 5-6. Upon doing so, the Magistrate Judge concluded that Plaintiff did not make a sufficient

showing to survive summary judgment. Id. at 11-12, 18, 20, 22. Although Plaintiff is dissatisfied

with the outcome, the Court finds no merit to his contention that the standards were not applied.



               Plaintiff next argues that the search warrant issued for his residence was invalid

because it was based upon unsubstantiated calls to a tip line, a false affidavit by Defendant

Matovich, and illegal, false, and unreliable evidence obtained from a vehicle stopped after it left

his residence. Plaintiff claims that there was no credible evidence of drug activity at his residence

and that the application for the warrant demonstrates a reckless disregard for the truth. However,



                                                -2-
as explained by the Magistrate Judge, there was sufficient evidence from the totality of the

circumstances to support a finding of probable cause to search Plaintiff’s residence. Specifically,

the Magistrate Judge noted that “a Cabell County Sheriff’s Deputy observed ‘lots of foot traffic at

the residence,’ Officers received at least three calls to the tip line, and an individual (Courtney

Bohnke) that was stopped a few blocks after leaving Plaintiff’s residence was in the possession of

crack cocaine allegedly obtained from Plaintiff’s residence.” Id. at 11-12. Certainly, as found by

the Magistrate Judge, this evidence is sufficient to provide Defendants the “shield of immunity”

conferred by the warrant that was issued by a neutral State magistrate. Id. at 12. Moreover, Plaintiff

does not allege he owned or was even a passenger in the vehicle that was stopped and, thus, he

does not have a Fourth Amendment right to challenge the stop or any search of the vehicle; nor

does he have the right to challenge any questioning of the occupants of the vehicle. See generally

Rakas v. Illinois, 439 U.S. 128, 133-34 (1978) (reaffirming that “Fourth Amendment rights are

personal rights which, like some other constitutional rights, may not be vicariously asserted. A

person who is aggrieved by an illegal search and seizure only through the introduction of damaging

evidence secured by a search of a third person's premises or property has not had any of his Fourth

Amendment rights infringed” (internal quotation marks and citations omitted)).



               Plaintiff next complains Defendants filed a false report by stating that drugs were

found at his residence when the drugs were found on Lisa Washburn, who was an occupant in his

residence. Defendant basically contends there is no evidence linking him to those drugs because

Ms. Washburn stated the drugs were for her personal use. However, again as fully explained by

the Magistrate Judge, Defendant Blackburn prepared Criminal Complaints charging Plaintiff with

one misdemeanor offense of Maintaining a Dwelling for the Purpose of Controlled Substances in



                                                 -3-
violation of West Virginia Code § 60A-4-102 and one felony offense of Delivery of a Controlled

Substance in violation of West Virginia Code § 60A-4-401(a). PF&R, at 17. 2 Although the

Complaints were ultimately dismissed, Defendant was later indicted on the same charges, and

those charges were dismissed as part of a plea agreement to another charge and a sentence to time

served. Id. at 18. In the residence, Defendants also found “two sets of digital scales, needles, glass

pipes, packaging material, and a ledger.” Id. at 20. Thus, the addition of evidence that Ms.

Washburn had the drugs hidden on her person, who Plaintiff admits was in his residence, would

not have negated probable cause, nor does it constitute a reckless disregard of the facts. As a result,

Plaintiff’s claim of malicious prosecution under the Fourth Amendment fails. See id. at 20-21.



                  Accordingly, upon de novo review, the Court DENIES Plaintiff’s objections,

ACCEPTS AND INCORPORATES HEREIN the Findings and Recommendation of the

Magistrate Judge, GRANTS the Motion for Summary Judgment by Defendants Blackburn and

Matovick (ECF No. 49), DECLINES to exercise supplemental jurisdiction over Plaintiff’s State

law claims, and DISMISSES this action from the docket of the Court. 3




        2
            There also were two other charges that Plaintiff did not claim were improper. See id. at
n. 2.
        3
         The Court does agree with Plaintiff that the Complaint was not filed on September 1, 2017,
as stated in the PF&R. Rather, it was filed on January 11, 2017. Nevertheless, this minor error has
no impact on the Court’s decision. Plaintiff also complains that the Magistrate Judge wrongly
stated he alleged Defendants’ actions resulted in him being incarcerated for eleven days. Although
such argument is irrelevant to the Court’s determination, Plaintiff expressly states in his Complaint
that “[t]he actions of defendant caused Plaintiff to be illegally incarcerated for 11 days[.]” Compl.
at 5 ¶19, ECF No. 2.
                                                  -4-
              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                         ENTER:        June 3, 2019




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -5-
